     Case 1:18-cv-04727-ELR Document 53 Filed 09/04/19 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION


GEORGIA COALITION FOR THE
PEOPLES' AGENDA, INC., et. Al.

              Plaintiffs,                     Civil Action No.
                                              1:18-cv-04727-ER
V.

BRAD RAFFENSBERGER, in his
official capacity as Secretary of State
for the State of Georgia,

              Defendant.



               ORDER GRANTING CONSENT MOTION
                TO MODIFY SCHEDULING ORDER

       This matter is before the Court on the Plaintiffs' Consent Motion to

Modify the Scheduling Order [Doc 49] by extending the deadlines set forth

therein by a period of 120 days to accommodate the parties' continuation of

good-faith settlement negotiations, which have been ongoing since the

passage of Georgia House Bill 316. See Consent Motion to Modify

Scheduling Order, Doc. 48; H.B. 316, Doc. 48-1.




                                          1
   Case 1:18-cv-04727-ELR Document 53 Filed 09/04/19 Page 2 of 2




      Having read and considered the motion, and for good cause, it is

hereby ordered that the motion is GRANTED. The deadlines set forth in the

Scheduling Order are hereby modified as follows:

Plaintiffs' Expert Disclosures           November 6, 2019
(reports)
Defendant's Expert Disclosures           December 6, 2019
(reports)
Plaintiffs' Rebuttal Expert              December 20, 2019
Disclosures (reports)
Close of Discovery                       January 29, 2020
Dispositive Motions (filed)              February 28, 2020
Dispositive Motions (response)           March 20, 2020
Dispositive Motions (reply)              April 3, 2020
Last Day for Daubert Motions             On last day to submit pretrial Order
Last Day to submit pretrial Order        30 days after entry of the Court's
                                         ruling on summary judgment
 Trial readiness                         Summer of 2020

IT IS SO ORDERED, this               day of



                               THE HONORABLE ELEANOR ROSS
                               UNITED STATES DISTRICT JUDGE




                                     2
